                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF GEORGIA
                                 GAINESVILLE DIVISION

           UNITED STATES OF AMERICA

                                                          CRIMINAL ACTION NO.
                  V.                                      2:17-CR-21-1-RWS-JCF


           EDWARD L. POWELL,

                  Defendant.


                                                ORDER

                  This matter is before the Court on the Report and Recommendation of


           Magistrate Judge J. Clay Fuller [Doc. No. 41].

                 In reviewing a Report and Recommendation, the district court "shall make


           a de novo determination of those portions of the report or specified proposed


           findings or recommendations to which objection is made." 28 U.S.C. § 636(b)(l).

           "Parties filing objections to a magistrate's report and recommendation must


           specifically identify those findings objected to. Frivolous, conclusive, or general

           objections need not be considered by the district court." United States v. Schultz,


           565 F.3d 1353,1361 (I 1th Cir. 2009) fquoting Marsden v. Moore. 847F.2d 1536,

           1548 (11th Cir. 1988)) (internal quotation marks omitted). Absent objection, the


           district judge "may accept, reject, or modify, in whole or in part, the findings and



AO 72A .
(Rev.8/8
2)
recommendations made by the magistrate [judge]," 28 U.S.C. § 636(b)(l), and

"need only satisfy itself that there is no clear error on the face of the record" in


order to accept the recommendation. Fed. R. Civ. P. 72, advisory committee note,


1983 Edition, Subdivision (b). In accordance with 2 8 U.S.C. § 636(b)(l)andRule

72 of the Federal Rules of Civil Procedure, the Court has conducted a de novo

review of those portions of the R&R to which Defendant objects and has reviewed

the remainder of the R&R for plain error. See United States v. Slay, 714 F.2d


1093, 1095 (llth Cir. 1983).

      Here, Defendant argues that the third exception to the Leon good faith rule


applies. Specifically, Defendants argues that the warrant was so devoid of

probable cause that an officer's belief in its existence is unreasonable. The Court


disagrees and finds that even if probable cause did not exist to support the state

search warrant for Defendant's DNA, the Lean good faith exception applies. The


R&R [Doc. No. 41] is hereby approved and adopted as the opinion and order of

this Court. Defendant's Motion to Suppress [Doc. No. 16] is DENIED.
                                  f^-
      SO ORDERED, this 7^ day of December, 2018.



                                        RICHARD W. STO^Y^
                                        United States District Judge
